  JUDGE   GETTLEMAN
                                                                    D
   Case: 1:21-cv-00318 Document #: 1 Filed: 01/19/21 Page 1 of 2 PageID #:1


                                                          REC9E IVEJMK
MAGISTRATE JUDGE KIM

                                                              /2021
                                                                 1/1
                                                                         . BRUTO    N
                                                               THOMA.SDG
                                                                       IS T R IC T COURT
                                                            CLERK, U.S



                                                          21CV318
Case: 1:21-cv-00318 Document #: 1 Filed: 01/19/21 Page 2 of 2 PageID #:2
